DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1,17 are objected to because of the following informalities:  
Both of “a first criterion” and “ a first attribute” are described on par[00171,00172] and claim 2  as “priority”. What is the different between “the first criterion and the first attribute” that represent “priorities”.  Appropriate correction is required.
Response to Arguments
Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive.
Applicant argued on page 10 of the Remark that the combination of Wang and Zhao does not disclose:
 the first terminal sends an uplink feedback or sidelink feedback to the network device according to a first criterion, wherein the first criterion comprises a relationship between values of a first attribute of sidelink data corresponding to sidelink feedback information and a first attribute of downlink data corresponding to the uplink feedback information; and 
the first transmission resource and second transmission resource are both PUCCH. 
Examiner respectively disagrees because Wang discloses in par[0127-0128] when sidelink information that includes sidelink feedback information overlaps with uplink information in time domain. The uplink information described in par[0105]; fig.1 as uplink control information UCI is fed back by the terminal device ( uplink feedback information) to the network device), sending, by a first terminal device, the uplink feedback information or the sidelink feedback information to a network device according to a first criterion (see fig.4; steps S402, S403,S404, par[0132- 0135, 0139, 0142] a first terminal would send uplink information ( uplink feedback information) to network device; or sidelink feedback to a second terminal based on a priority level (a first criterion) set up by the network device). The first criterion comprises a relationship between values of a first attribute of sidelink data corresponding to the sidelink feedback information and a first attribute of downlink data corresponding to the uplink feedback information (see par[0142] the first terminal determines priorities of uplink transmission and  sidelink transmission based on a value relationship  between whether priority of the uplink transmission is higher than priority of sidelink transmission. Note again that the sidelink transmission includes sidelink feedback information as shown in par[0127,0144]). The first transmission resource and the second transmission resource are both PUCCH (see par[0105]; the UE transmits UCI via PUCCH. In par[0103, 0127] the sidelink feedback information is transmitted via PSUCCH).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,8-13,15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub.2022/0110069) in view of Zhao (US Pub.2021/0321380).
In claims 1,12,17 Wang et al. discloses a method for information transmission, comprising: when a transmission resource used to transmit uplink feedback information and a transmission resource used to transmit side link feedback information overlap in a time domain (see par[0127-0128] when sidelink information that includes sidelink feedback information overlaps with uplink information in time domain. The uplink information described in par[0105]; fig.1 as uplink control information UCI is fed back by the terminal device ( uplink feedback information) to the network device), sending, by a first terminal device, the uplink feedback information or the sidelink feedback information to a network device according to a first criterion (see fig.4; steps S402, S403,S404, par[0132- 0135, 0139, 0142] a first terminal would send uplink information ( uplink feedback information) to network device; or sidelink feedback to a second terminal based on a priority level (a first criterion) set up by the network device),
wherein the sidelink feedback information is sent from a second terminal device to the first terminal device; and comprises at least one of the following information: sidelink HARQ ACK, or sidelink HARQ NACK (see fig.27; par[0117] the first terminal sends SL information to a second terminal; receives from the second terminal SFCI including an ACK indicating the second terminal correctly receives the SL data or a NACK indicating the second terminal does not correctly receive the SL data); and 
wherein the first criterion comprises a relationship between values of a first attribute of sidelink data corresponding to the sidelink feedback information and a first attribute of downlink data corresponding to the uplink feedback information (see par[0142] the first terminal determines priorities of uplink transmission and  sidelink transmission based on a value relationship  between whether priority of the uplink transmission is higher than priority of sidelink transmission. Note again that the sidelink transmission includes sidelink feedback information as shown in par[0127]). Wang et al. further discloses the first transmission resource and the second transmission resource are both PUCCH ( see par[0105]; the UE transmits UCI via PUCCH. In par[0103] the sidelink feedback information is transmitted via PSUCCH).   
Wang et al. does not disclose that first terminal would send sidelink feedback information to the network device.
Zhao discloses in fig.2, steps 202,203,204,205; par[0035-0042,0049-0058,0061] a first terminal transmits sidelink data to a second terminal, receives sidelink feedback from the second terminal and reports the sidelink feedback to the network device (first terminal would send sidelink feedback information to the network device). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Zhao with that of Wang et al. to help the first terminal prioritizes the sidelink feedback information to the network when there is an overlap in time domain between the uplink feedback and the sidelink feedback at the first terminal.
In claims 2,18 Wang et al. discloses sending, by the first terminal device, the uplink feedback information or the sidelink feedback information to the network device according to the first criterion comprises:
when a value of the priority information is greater than or equal to the first threshold, sending, by the first terminal device, the uplink feedback information to the network device (see par[0142] the terminal prioritizes uplink transmission to the network device if priority of its data packet is greater than the threshold); or when the value of the priority information is less than the first threshold, sending, by the first terminal device, the sidelink feedback information to the network device( see par[0142] the first terminal determines priority value of sidelink transmission is less than or equal to a first threshold, and prioritizes the transmission of sidelink transmission over the uplink transmission. Note again that the sidelink transmission includes sidelink feedback information as shown in par[0127]).
In claims 3,19 Wang et al. discloses obtaining, by the first terminal device, first configuration information, wherein the first configuration information is used to indicate a first transmission resource used to transmit the uplink feedback information ( see par[0139] the first terminal receives a first configuration from the network device to prioritize the uplink transmission); and obtaining, by the first terminal device, second configuration information, wherein the second configuration information is used to indicate a second transmission resource used to transmit the sidelink feedback information (see par[0142] the first terminal receives from the network device a second configuration to prioritize the sidelink transmission based on the packet priority is less than a threshold), and the first transmission resource and the second transmission resource overlap in the time domain (see par[(0128] when target information that is sidelink feedback information overlaps with uplink information in time domain. The uplink information is described in par[0105]; fig.1 as uplink control information UCI fed back by the terminal device (uplink feedback information) to the network device),

wherein sending, by the first terminal device, the uplink feedback information or the sidelink feedback information to the network device comprises:
sending, by the first terminal device, the uplink feedback information on the first transmission resource or sending the sidelink feedback information on the second transmission resource (see fig.4; steps S402, $403,S404, par[0132-0135, 0142] a first terminal would send uplink information ( uplink feedback information) to network device; or the target information including side link feedback to a second terminal based on a priority level (a first criterion) set up by the network device).
In claims 5,21 Wang et al. discloses receiving, by the first terminal device, the sidelink feedback information sent from the second terminal device (see fig.27; par[0117] the first terminal sends SideLink information to a second terminal; receives from the second terminal SFCI including an ACK indicating the second terminal correctly receives the SL data or a NACK indicating the second terminal does not correctly receive the SL data ( sidelink feedback)).
In claims 6,22 Wang et al. discloses when the sidelink feedback information sent from the second terminal device is not received by the first terminal device, determining, by the first terminal device, the sidelink feedback information to be sent to the network device as a negative acknowledgement (NACK) (see par[0117] if the second terminal does not correctly receive the sidelink data from the first terminal, the SFCI may include a NACK to be sent to the first terminal which obviously determines that the sidelink feedback to the network device would be negative).
In claims 4,13,20 Wang et al. discloses wherein the second configuration information
is further used to indicate a transmission resource for transmitting sidelink data corresponding to the sidelink feedback information (see par[0118] the network device configure sidelink sending resources to UE1, UE3 so the UE3 may send side link signal to UE1 on side link sending resource).
In claims 8,23 Wang et al. discloses wherein the first threshold is configured by a Network (see par[0141,0142] the threshold assigned to the first terminal is configured by the network device).
In claims 11,16,26 Wang et al. discloses wherein the uplink feedback information
comprises at least one of the following information:
Hybrid Automatic Repeat reQuest (HARQ) acknowledgement (ACK), HARQ negative
acknowledgement (NACK), Channel State Information (CSI), Channel Quality Indicator
(CQI), Precoding Matrix Indicator (PMI), or Rank Indicator (RI) (see par[0105] the uplink
data to network device includes UCI such as ACK, NACK, CSI).
In claims 10,15,25 Wang et al. discloses wherein the second configuration information
is transmitted by a first Physical Downlink Control Channel (PDCCH) (see par[0116-
0117] network device sends DCI to (first PDCCH) the sending terminal to send SL data
and receive ACK/NACK to/from a receiving terminal), and the first configuration
information is transmitted by a second PDCCH (see par[0105] the PDCCH carries DCI (
second PDCCH) to the terminal to transmit uplink data to the network device including
AC/NACK and CSI).
In claims 9,24 Wang et al. discloses wherein at least one of the first transmission
resource or the second transmission resource is a Physical Uplink Control Channel
(PUCCH) (see par[0105] the terminal transmits UCI to network device via PUCCH; and sidelink feedback via PSUCCH).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413